 Exhibit 10.5

[edslogo.jpg]

AMENDED AND RESTATED 2003 INCENTIVE PLAN

OF

ELECTRONIC DATA SYSTEMS CORPORATION

 

TIME-VESTING RESTRICTED STOCK UNIT AGREEMENT

 

DATED FEBRUARY 13, 2008

 

  

RONALD A. RITTENMEYER

 

Pursuant to the terms of the Amended and Restated 2003 Incentive Plan of
Electronic Data Systems Corporation, you have been granted the right to acquire
shares of EDS Common Stock, subject to restrictions, as follows:

 

RESTRICTED STOCK UNITS GRANTED

250,000

This grant is made pursuant to the Restricted Stock Unit Agreement dated as of
February 13, 2008, between EDS and you, which Agreement is attached hereto and
made a part hereof.

 

2008 TRSU (Executive)  

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED 2003 INCENTIVE PLAN

OF

ELECTRONIC DATA SYSTEMS CORPORATION

 

 TIME-VESTING RESTRICTED STOCK UNIT AGREEMENT

 

            This Time-vesting Restricted Stock Unit Agreement (herein called the
"Agreement") is made and entered into effective as of February 13, 2008 (the
"Date of Grant"), by and between Electronic Data Systems Corporation, a Delaware
corporation ("EDS" or the "Company") and, when fully executed thereby in
accordance with Paragraph 11(l) of this Agreement, the employee of EDS (or any
of its subsidiaries) whose printed name is set forth on the cover page and whose
printed name and signature is set forth on the signature page of this Agreement
("Grantee").  Except as defined herein, capitalized terms shall have the same
meaning ascribed to them under the Amended and Restated 2003 Incentive Plan of
Electronic Data Systems Corporation, as from time to time amended (the "Plan"). 
To the extent that any provision of this Agreement conflicts with the express
terms of the Plan, it is hereby acknowledged and agreed that the terms of the
Plan shall control and, if necessary, the applicable provisions of this
Agreement shall be hereby deemed amended so as to carry out the purpose and
intent of the Plan. 

1.        Award of Restricted Stock Units.  In order to encourage Grantee's
contribution to the successful performance of the Company, Grantee's agreement
not to disclose confidential and proprietary information relating to EDS and/or
its clients, and in consideration of the performance of future services of
Grantee to the Company, EDS hereby awards to Grantee as of the Date of Grant,
pursuant to the terms of the Plan and this Agreement, Time-vesting Restricted
Stock Units (the "Restricted Stock Units") representing the right to acquire
shares of Common Stock. Grantee hereby acknowledges and accepts such grant and
agrees to acquire the Restricted Stock Units and the shares of Common Stock
covered thereby upon such terms and subject to such conditions, restrictions and
limitations contained in this Agreement and the Plan.

2.        Vesting. 

(a)        Subject to the termination of the Restricted Stock Units granted
herein or the earlier vesting of the shares (or a portion of such shares)
covered thereby pursuant to Paragraph 3 below, on each Annual Vesting Date (as
hereinafter defined) Grantee shall become vested in, and entitled to receive
shares of Vested Stock (as hereinafter defined) for, one-third (1/3) of the
total number of Restricted Stock Units.  Issuance of shares of Common Stock to
Grantee shall occur within five days after each Annual Vesting Date.

(b)        Subject to the earlier termination of the Restricted Stock Units
granted herein or the earlier vesting of the shares covered thereby pursuant to
Paragraph 3 below, Grantee shall become vested in one hundred percent (100%) of
the Restricted Stock Units granted herein no later than the third Annual Vesting
Date following the Date of Grant.

3.        Effect of Certain Events.  With the exception of any Restricted Stock
Units that may vest pursuant to the terms of Grantee's current Executive
Severance Benefit Agreement or Change of Control Employment Agreement (or
pursuant to the terms of any successor severance or change of control
agreements), the following provisions shall apply.

 

2008 TRSU (Executive)

2

 

--------------------------------------------------------------------------------

 

 

(a)        If Grantee is separated from service with the Company because of
Grantee's voluntary termination for any reason prior to age 62, involuntary
termination without Cause prior to age 62, or involuntary termination for Cause,
at any time prior to 5:00 P.M., Plano, Texas time, on the third Annual Vesting
Date, then all unvested Restricted Stock Units granted herein and Grantee's
right to receive additional shares of Vested Stock hereunder shall terminate,
without any payment of consideration by the Company to Grantee.

(b)        If Grantee is separated from service with the Company at any time
prior to 5:00 P.M., Plano, Texas time, on the third Annual Vesting Date because
of Grantee's voluntary resignation or involuntary termination without Cause, on
or after attaining the age of 62, then a pro rata amount of the unvested
Restricted Stock Units granted herein shall become Vested Stock, where the pro
rata amount will be determined by multiplying the total number of Restricted
Stock Units granted herein by a fraction (not to exceed 1.0), the numerator of
which shall be the number of complete months between the Date of Grant and
Grantee's Date of Termination, and the denominator being 36, and then reducing
the resulting number by the number of Restricted Stock Units in which Grantee
became vested prior to the Date of Termination.  The Vested Stock shall, subject
to Paragraph 3(e) below, be issued on Grantee's Date of Termination.

(c)        If Grantee is separated from service with the Company at any time
prior to 5:00 P.M., Plano, Texas time, on the third Annual Vesting Date because
of Grantee's death or Total Disability, then all unvested Restricted Stock Units
granted herein shall become Vested Stock.  The Vested Stock shall, subject to
Paragraph 3(e) below, be issued on Grantee's Date of Termination.

(d)        In the event a Change of Control occurs at any time prior to 5:00
P.M., Plano, Texas time, on the third Annual Vesting Date, as of the date of
such Change of Control, all unvested Restricted Stock Units granted herein shall
be immediately converted to Vested Stock, and all such Vested Stock shall be
issued on the date of the Change of Control and shall immediately be freed of
any restrictions regarding their sale or transfer.  For the avoidance of doubt,
it is understood and agreed that, in the event of a Change of Control, Executive
shall be entitled to the same consideration with respect to the equity that
vests pursuant to this Paragraph 3(d) as any other holder of common stock of the
Company.

(e)        If, on the Date of Termination, Grantee is a Specified Employee (as
such term is defined and determined under the terms of the EDS Benefit
Restoration Plan or successor plan(s)) and if (i) Grantee is separated from
service with the Company by reason of Grantee's voluntary resignation or
involuntary termination without Cause, on or after attaining the age of 62, as
provided in Paragraph 3(b) above, or (ii) Grantee is separated from service with
the Company by reason of Grantee's Total Disability as provided in Paragraph
3(c) above, then:

(1)        subject to subparagraph (2) below, in exchange for each and every
restricted stock unit that would be converted to Vested Stock pursuant to
Paragraph 3(b) or (c) above (as applicable) as a result of Grantee's separation
from service, a cash lump sum amount equal to the closing price of a share of
common stock of the Company as reported on the New York Stock Exchange on the
last trading day immediately prior to the Date of Termination, will be paid by
the Company, on the Date of Termination, to the EDS Rabbi Trust for Specified
Employees (the "Trust") for the benefit of the Grantee and invested in the
trustee's Evergreen Institutional Money Market Fund (or a substantially
equivalent money market mutual fund).   Such lump sum

 

2008 TRSU (Executive)

3

 

--------------------------------------------------------------------------------

 

payment to the Trust, together with any earnings on such payment while being
held by the Trust, will be distributed by the trustee to Grantee (less
applicable deductions and withholdings) on the first business day after the six
month anniversary of the Date of Termination;  and

(2)        notwithstanding anything in this Paragraph 3(e) to the contrary, none
of the amounts described in subparagraph (1) above shall be paid into the Trust
but instead such amounts shall be paid by EDS to the Grantee (less applicable
deductions and withholdings) on the first business day after the six month
anniversary of the Date of Termination if Grantee is an "applicable covered
employee" (as such term is defined in Code Section 409A(b)(3)(D)) on the Date of
Termination, and if (x) on the Date of Termination the EDS Retirement Plan or
any successor plan is in "at-risk" status (as such term is defined in Code
Section 430(i)), (y) on the Date of Termination the Company is a debtor in a
case under Title 11 of the United States Code or similar Federal or State law or
(z) the Date of Termination falls in the twelve month period beginning on the
date which is six months prior to the date of termination of the EDS Retirement
Plan or any successor plan where, as of the date of such termination, the plan
is not sufficient for benefit liabilities (within the meaning of section 4041 of
the Employee Retirement Income Security Act of 1974, as amended).  In addition,
none of the amounts described in subparagraph (1) above shall be paid into the
Trust if such payment would violate the restriction under Code Section 409A(b),
but instead such amounts shall be paid by EDS to Grantee (less applicable
deductions and withholdings) on the first business day after the six month
anniversary of the Date of Separation.

4.         Restrictions on Transfer.  Except as provided in Section 14 of the
Plan, the Restricted Stock Units granted hereunder to Grantee may not be sold,
assigned, transferred, pledged or otherwise encumbered, whether voluntarily or
involuntarily, by operation of law or otherwise.  Consistent with the foregoing
and except as contemplated by Paragraph 5 below, no right or benefit under this
Agreement shall be subject to transfer, anticipation, alienation, sale,
assignment, pledge, encumbrance or charge, whether voluntary, involuntary, by
operation of law or otherwise, and any attempt to transfer, anticipate,
alienate, sell, assign, pledge, encumber or charge the same shall be void.  No
right or benefit hereunder shall in any manner be liable for or subject to any
debts, contracts, liabilities or torts of the person entitled to such benefits. 
If Grantee or Grantee's Beneficiary (if any) after Grantee's death shall become
bankrupt or attempt to transfer, anticipate, alienate, assign, sell, pledge,
encumber or charge any right or benefit hereunder other than as contemplated by
Paragraph 5 below, or if any creditor shall attempt to subject the same to a
writ of garnishment, attachment, execution, sequestration or any other form of
process or involuntary lien or seizure, then such right or benefit shall cease
and terminate.

5.         Beneficiary Designations.  Grantee may file with the Stock Plans
Administration Department of EDS, on such form as may be prescribed by EDS, a
designation of one or more beneficiaries (each, a "Beneficiary") to whom shares
otherwise due Grantee shall be distributed in the event of the death of Grantee
while serving in the employ of the Company.  Grantee shall have the right to
change the Beneficiary or Beneficiaries from time to time; provided, however,
that any change shall not become effective until received in writing by the
Stock Plans Administration Department of EDS.  If any designated Beneficiary
survives Grantee but dies before receiving all of Grantee's benefits hereunder,
any remaining benefits due Grantee shall be distributed to the deceased
Grantee's estate.  If there is no effective Beneficiary designation on file at
the time of Grantee's death, or if the designated Beneficiary or Beneficiaries
have all predeceased Grantee, the payment of any remaining benefits shall be
made to Grantee's estate.

 

2008 TRSU (Executive)

4

 

--------------------------------------------------------------------------------

 

6.         Withholding Tax Requirements.  Following such date on which the
Restricted Stock Units granted shall become Vested Stock pursuant to this
Agreement, or upon such other event that requires tax withholding pursuant to
this Agreement, EDS shall have the right to withhold shares of stock or take
such other actions necessary to satisfy applicable tax withholding requirements
as provided under the terms of the Plan.

7.         Sale, Issuance and Delivery of Common Stock.  Grantee agrees that
Grantee shall not sell the Vested Stock and that EDS shall not be obligated to
issue or deliver any shares of Common Stock if counsel to EDS determines that
such sale, issuance or delivery would violate any applicable law or any rule or
regulation of any governmental authority or any rule or regulation of, or
agreement of EDS with, any securities exchange or association upon which the
Common Stock is listed or quoted.  Instead, such shares shall be issued and, if
requested, delivered to Grantee as soon as EDS reasonably anticipates that
issuance and/or delivery, as applicable, will not violate such laws or any rule
or regulation of a stock exchange on which the shares are listed.  EDS shall in
no event be obligated to take any affirmative action in order to cause the
issuance or delivery of shares of Common Stock to comply with any such law,
rule, regulation or agreement.  Subject to the foregoing and Paragraph 3(e)
above, upon written request of Grantee, the Stock Plans Administration
Department of EDS shall cause certificates for those shares of Vested Stock
which Grantee is entitled to receive pursuant to this Agreement to be delivered
to Grantee; provided, however, that the Company shall not be required to deliver
certificates for such Vested Stock until Grantee has complied with his or her
obligations to satisfy the applicable withholding tax requirements pursuant to
Paragraph 6 above.  Any Vested Stock shall be reflected in the Company's records
as issued on the respective dates of issuance set forth in this Agreement,
irrespective of whether Grantee has requested delivery of such shares or whether
delivery of such shares is pending Grantee's satisfaction of his or her
withholding tax obligations.

8.         Prerequisites to Benefits. 

(a)        Neither Grantee nor any person claiming through Grantee shall have
any right or interest in the shares of Common Stock covered by the Restricted
Stock Units awarded hereunder, unless and until all of the terms, conditions and
provisions of this Agreement and the Plan which affect Grantee or such other
person shall have been complied with as specified herein and therein. 

(b)        Grantee acknowledges that as a condition to receipt of the grant made
hereunder, Grantee shall have delivered to the Company an executed copy of this
Time-vesting Restricted Stock Unit Agreement and an executed Equity Related
Agreement (as hereinafter defined).

(c)        Grantee acknowledges that the terms of this Agreement shall govern in
the event of a "change of control" unless the Grantee is subject to a separate
change of control agreement between Grantee and the Company (if any) at the time
of such change of control event, in which case the separate change of control
agreement shall govern with respect to determining the effect on the Restricted
Stock Units granted hereunder.  The issuance of shares provided by this
Agreement is subject to the restrictions in Paragraph 11(b) and is made in
reliance on the provision in Treasury Regulation Section 1.409A-3(b) permitting
distribution on the earlier of the Vesting Date, a separation from service as
provided under this Agreement or other applicable agreement, or upon a Change of
Control as provided in this Agreement or separate change of control agreement.  

 

2008 TRSU (Executive)

5

 

--------------------------------------------------------------------------------

 

9.         No Rights as a Stockholder Prior to Vesting; No Payment of Dividend
Equivalents.  Grantee shall not have any right, title or interest in, or be
entitled to vote or receive distributions in respect of, or otherwise be
considered the owner of, any of the shares of Common Stock covered by the
Restricted Stock Units granted until such shares become Vested Stock pursuant to
Paragraphs 2 or 3 above.  The Grantee shall not be entitled to receive any
dividend payment or equivalent in respect of the shares of Common Stock covered
by the Restricted Stock Units granted.  Subject to Paragraph 3(e) above, Grantee
shall be eligible to receive all dividends on shares that are Vested Stock if
both the record date for such dividend payment is on or after the Date of Grant
and such shares become Vested Stock on or prior to such record date. 

10.       Certain Definitions.  For purposes of this Agreement, the following
additional definitions shall be applicable:

"Annual Vesting Date" shall mean with respect to any year, commencing in the
year following the Date of Grant and ending in the third year following the Date
of Grant, the anniversary day of the Date of Grant on which the New York Stock
Exchange shall be open for trading (or on the preceding business day if there
shall have been no trading on the anniversary date).

"Beneficiary" shall have the meaning set forth in Paragraph 5 of this Agreement.

"Cause" shall mean Grantee's (i) intentional or knowing refusal to perform
Grantee's lawful duties; (ii) material breach of any agreement between Grantee
and the Company (or any of its affiliates); (iii) material violation of the EDS
Code of Business Conduct or material failure to follow EDS policies, directives
or orders applicable to employees holding comparable positions; (iv) intentional
destruction or theft of Company property or falsification of Company documents;
or (v) conviction of a felony or any crime involving moral turpitude.

"Change of Control" shall mean, in accordance with Treasury Regulation Section
1.409A-3(i)(5), any of the following:

(i)         any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of either the total fair market value or
total voting power of the stock of the Company; or

(ii)        any one person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company; or

(iii)       a majority of members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election; or

(iv)       any one person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to 40% or more of all of the assets of the
Company immediately prior to such acquisition or acquisitions.

 

2008 TRSU (Executive)

6

 

--------------------------------------------------------------------------------

 

"Date of Termination" shall mean, in accordance with Treasury Regulation Section
1.409A-1(h)(1), the date on which Grantee's employment terminates such that EDS
anticipates no further services will be performed by Grantee for EDS (or any
services are reduced by 80% or more as provided by Treasury Regulation Section
1.409A-1(h)(1)(ii)). 

"Equity Related Agreement" shall mean an agreement between the Company and the
Grantee associated with the grant of equity of the Company evidenced by this
Agreement which contains terms, condition and provisions regarding one or more
of (a) competition by the Grantee with the Company; (b) maintenance of
confidentiality of the Company's and/or clients' information; and (c) such other
matters deemed necessary, desirable or appropriate by the Company for such an
agreement in view of the rights and benefits conveyed in connection with the
grant evidenced by this Agreement.

"Total Disability" shall be determined by regulation of the Committee from time
to time in its sole discretion.   

"Vested Stock" shall mean shares of Common Stock covered by the Restricted Stock
Units granted pursuant to this Agreement which at the time in question become
Vested Stock pursuant to the terms of this Agreement which Grantee is entitled
to receive and which are registered in Grantee's name or otherwise issued for
the benefit of Grantee. 

11.       Miscellaneous Provisions.  For purposes of this Agreement, the
following miscellaneous provisions shall be applicable:

(a)        Receipt and Review of Plan and Prospectus.  Grantee acknowledges
receipt of a copy of the Plan, together with the Prospectus relating thereto and
to the Common Stock. Grantee further acknowledges notice of the terms,
conditions, restrictions and limitations contained in the Plan and acknowledges
the restrictions set forth in this Agreement.

(b)        Conflicts.  The Company and Grantee agree to be bound by all of the
terms, conditions, restrictions and limitations of the Plan as the same shall be
amended from time to time in accordance with the terms thereof, but no such
amendment shall, without Grantee's consent, adversely affect the rights
specifically granted to Grantee hereunder.  Further, in accordance with the
restrictions provided by Treasury Regulation Section 1.409A-3(j)(2), any
subsequent amendments to this Agreement or any other agreement, or the entering
into or termination of any other agreement, affecting the restricted stock units
provided by this Agreement shall not modify the time or form of issuance of the
restricted stock units set forth in this Agreement as of the Date of Grant or,
if applicable, as of the effective date of any amendment pursuant to Paragraph
11(c).

(c)        Compliance with Section 409A of the Internal Revenue Code. 
Notwithstanding any provision in this Agreement to the contrary, this Agreement
will be interpreted and applied so that the Agreement does not fail to meet, and
is operated in accordance with, the requirements of Section 409A of the Internal
Revenue Code and the regulations thereunder.

 

2008 TRSU (Executive)

7

 

--------------------------------------------------------------------------------

 

(d)        Successors and Assigns.  This Agreement shall bind and inure to the
benefit of and be enforceable by Grantee, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), except that Grantee may not assign any rights or obligations under
this Agreement except to the extent and in the manner expressly permitted
herein.  From and after the death of Grantee, the term "Grantee" shall be deemed
to include the Beneficiary of Grantee (if any) or the Grantee's estate.

(e)        Notices.  Any notice under this Agreement to the Company shall be
addressed to the Stock Plans Administration Department of EDS at 5400 Legacy
Drive, Plano, Texas 75024-3199, and any notice to Grantee shall be addressed to
Grantee at the address listed within the Company's employee records system. 
However, either party may at any time notify the other in writing of a new
address for such purpose.

(f)        Severability.  If any provision of this Agreement for any reason
should be found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
thereof, which remaining provision or portion thereof shall remain in full force
and effect as if this Agreement had been entered into with the invalid, illegal
or unenforceable provision or portion thereof eliminated.

(g)        Headings.  The headings, captions and arrangements utilized in this
Agreement shall not be construed to limit or modify the terms or meaning of this
Agreement.

(h)        Equitable Relief.  The Company shall be entitled to enforce the terms
and provisions of this Agreement by an action for injunction or specific
performance or an action for damages or all of them, and any such action,
including an action seeking specific performance or injunctive relief, may be
brought in Plano, Collin County, Texas.

(i)         Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of
Delaware.  Any action, suit or proceeding arising out of any claim against the
Company under this Agreement shall be brought exclusively in the federal or
state courts located in the state in which EDS has its principal business
headquarters.

(j)         Determinations by Committee.  All references in this Agreement to
determinations to be made by the Committee shall be deemed to include
determinations by any person or persons to whom the Committee may delegate such
authority in accordance with the rules adopted thereby.  Notwithstanding
anything contained in this Agreement to the contrary, the Committee has complete
discretion as to whether or not to make any determinations hereunder and to the
extent it does so make any determinations, such determinations are final.

(k)        No Liability.  No member of the Committee or any other person to whom
the authority has been delegated shall be liable for anything done or omitted to
be done by him or her, by any member of the Committee, or by any officer of the
Company in connection with the performance of any duties or responsibilities
under the Plan or this Agreement, except for his or her own willful misconduct
or as expressly provided by applicable law.

 

2008 TRSU (Executive)

8

 

--------------------------------------------------------------------------------

 

(l)         Validity of Agreement.  This Agreement shall be valid, binding and
effective upon EDS on the Date of Grant.  However, the grant contained in this
Agreement shall be forfeited by the Grantee and this Agreement shall have no
force and effect if it is not duly executed (whether manually and/or by
electronic signature acceptable to EDS) by the Grantee within 60 days of the
Date of Grant.

(m)       Employment Relationship. Notwithstanding any other provisions of this
Agreement and unless contrary to applicable law or the terms of a written
contract executed by an officer of EDS, employment with EDS is for an indefinite
term and may be ended, with or without Cause, at any time by either the Grantee
or EDS, with or without previous notice.  Nothing in this document will be
construed to oblige EDS to continue Grantee's employment for any particular time
or under any particular terms and conditions of employment.

(n)        Acquired Rights Waiver.  Grantee understands that under the Plan,
grants of Restricted Stock Unit Awards are made at the complete discretion of
EDS pursuant to the Plan.  Grantee understands that the Committee has complete
authority to administer, construe and interpret the Plan, establish rules and
regulations concerning the Plan, and perform all other acts deemed reasonable
and proper in that regard, including the power to delegate to others the
authority to assist in the administration of the Plan.  Grantee understands that
he/she does not acquire any additional rights as a result of being eligible to
participate in the Plan.  Grantee does not expect that any future grants will be
made under the Plan, or any other plan, and Grantee does not expect that the
benefits accruing under the Plan will be reflected in any severance, overtime,
benefit, retirement or indemnity payments that EDS or any affiliate or
subsidiary may make to him/her in the future.  Grantee has been provided with a
description of the Plan, and has read that description.  Grantee fully
understands his/her rights under the Plan, and in particular that Awards granted
under the Plan are non-transferable, except as provided under Section 14 of the
Plan and Paragraph 4 of this Agreement.  The offer to participate in the Plan
does not constitute an acquired right. Grantee acknowledges and agrees that the
grant made hereunder is not part of current employment compensation and that
neither eligibility for, nor participation in, the Plan guarantees any right to
future employment with EDS or any of its subsidiaries or affiliates.

(o)        Data Protection Waiver/Data Privacy Waiver.  Grantee understands and
consents to EDS or its agents or independent contractors appointed to administer
the Plan obtaining and processing personal information of Grantee's relevant to
the effective administration of the Plan and also consents that such personal
information may be transmitted outside of the country of Grantee's employment
and/or residence as appropriate for EDS business purposes in the administration
of the Plan.

 

2008 TRSU (Executive)

9

 

--------------------------------------------------------------------------------




This Time-vesting Restricted Stock Unit Agreement dated February 13, 2008 has
been delivered to Grantee pursuant to authority granted to the Chief Executive
Officer of EDS and can be accepted only by the signature of the Grantee and
timely delivery thereof to EDS in accordance with Paragraph 11(l) of this
Agreement.

GRANTEE:

 

                                                        

/S/ RONALD A. RITTENMEYER                     

Signature                                                                   

                                                                                  

Ronald A. Rittenmeyer                                        

Printed Name

                                                                                  

                                                                            

Work E-Mail Address

 

 

 

2008 TRSU (Executive)

10

 